Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 5/28/2019.
Applicant’s PCT 371 Priority to 11/28/2016 is acknowledged.

This communication is the first action on the merits.

Claims 1-12 is/are currently pending and have been examined in this application. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2019, is acknowledged and considered by the Examiner. 



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-8, 11, 12 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 2, 11, 12 recites “in a group to which the time-series of explanation belongs”, it is unclear if the elements are referring to the same “group” introduced in Claim 1, 9, 10. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 3 recites “an received time-series of explanation”, it is unclear if the elements are referring to the “when a plurality of time-series of explanation are received” introduced in Claim 1. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 3 recites “time-series of explanation in a group have a similarity relationship”, it is unclear if the elements are referring to the “group” introduced in Claim 1. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 3 recites “calculating a similarity”, “have a similarity relationship with all other time-series”, “having a similarity equal to” and “to have a similarity relationship with each other”, it is unclear if the elements are referring to the same “similarity” element. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 4 recites “wherein a similarity is calculated based”, it is unclear to which “similarity” this element refers to in Claim 3. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 5 recites “a value change of a time-series of objective in a group”, it is unclear to which “time-series of objective” and to which “group” these elements refer or if this element is referring to “a time-series of objective that is time-series of data of one objective variable”, “to a group” in Claim 1. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 6 recites “a mathematical operation on a time-series of explanation in a group”, it is unclear to which “time-series of explanation” and to which “group” these elements refer or if this element is referring to “to identify a time-series of explanation”, “to a group” in Claim 1. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 7 recites “a value change of a time-series of objective”, it is unclear to which “time-series of objective” this element refers or if this element is referring to “a time-series of objective that is time-series of data of one objective variable” in Claim 1. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 7 recites “identifying a time-series of explanation”, it is unclear to which “time-series of explanation” this element refers or if this element is referring to “to identify a time-series of explanation” in Claim 1. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 7 recites “considered to be an influence factor”, it is unclear if this element is referring to “considered to be an influence factor” in Claim 1. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 8 recites “calculating a contribution”, it is unclear to which “contribution” this element refers or if this element is referring to “calculating a contribution” in Claim 7. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 8 recites “included in a time-series of explanation”, it is unclear to which “time-series of explanation” this element refers or if this element is referring to “to identify a time-series of explanation” in Claim 1. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.







Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 9 and 10) recite,
A factor analysis method implemented by a ..., the method comprising: 
dividing, when a plurality of time-series of explanation are received, the plurality of time-series of explanation being time-series of data of a plurality of explanatory variables corresponding to a time-series of objective that is time-series of data of one objective variable, the time-series of explanation into one or more groups to allow similar time-series of explanation belong to a group; 
extracting a representative time-series of explanation from each group; and 
analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective.  


Analyzing under Step 2A, Prong 1:
The limitations regarding, ….dividing, when a plurality of time-series of explanation are received, the plurality of time-series of explanation being time-series of data of a plurality of explanatory variables corresponding to a time-series of objective that is time-series of data of one objective variable, the time-series of explanation into one or more groups to allow similar time-series of explanation belong to a group; extracting a representative time-series of explanation from each group; and analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind to, dividing, when a plurality of time-series of explanation are received, the plurality of time-series of explanation being time-series of data of a plurality of explanatory variables corresponding to a time-series of objective that is time-series of data of one objective variable, the time-series of explanation into one or more groups to allow similar time-series of explanation belong to a group; extracting a representative time-series of explanation from each group; and analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective, therefore, the claims are directed to a mental process. 

The limitations regarding, …dividing, when a plurality of time-series of explanation are received, the plurality of time-series of explanation being time-series of data of a plurality of explanatory variables corresponding to a time-series of objective that is time-series of data of one objective variable, the time-series of explanation into one or more groups to allow similar time-series of explanation belong to a group; extracting a representative time-series of explanation from each group; and analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective…, is mathematical concepts. 

Accordingly, the claims are directed to a mental process and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

 processor, A factor analysis device comprising: a memory storinq a software component; and at least one processor configured to execute the software component, A non-transitory computer readable information recording medium storing a factor analysis program, when executed by a processor

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements,  ...a plurality of time-series of explanation are received..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – a plurality of time-series of explanation are received....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least,  [0086] Next, a configuration example of a computer according to each exemplary embodiment of the present invention will be shown. Fig. 8 is a schematic block diagram showing a configuration example of the computer according to each exemplary embodiment of the present invention. A computer 1000 includes a CPU 1001, a main storage device 1002, an auxiliary storage device 1003, an interface 1004, and a display device 1005. [0087] For example, individual processing units (the data collection unit 101, the similarity calculation unit 102, the grouping unit 103, the analyzed object determination unit 104, the contribution calculation unit 105, the factor identification unit 106, and the result display unit 107) in the monitoring system described above may be implemented in the computer 1000 operating as the factor analysis device 1. In that case, operations of these individual processing units may be stored in the auxiliary storage device 1003 in a form of a program. The CPU 1001 reads out the program from the auxiliary storage device 1003 to develop in the main storage device 1002, and performs predetermined processing in each exemplary embodiment in accordance with the program. [0088] The auxiliary storage device 1003 is an example of the non-transitory tangible medium. Other examples of the non-transitory tangible medium include a magnetic disk, a magneto-optical disk, a CD-ROM, a DVD-ROM, a semiconductor memory, and the like, connected via the interface 1004. Further, when this program is distributed to the computer 1000 by a communication line, the computer 1000 that has received the distribution may develop the program in the main storage device 1002 and execute predetermined processing in each exemplary embodiment. [0089] Further, the program may be for realizing a part of predetermined processing in each exemplary embodiment. Furthermore, the program may be a differential program that realizes predetermined processing in each exemplary embodiment in combination with another program already stored in the auxiliary storage device 1003. [0090] depending on the processing content in the exemplary embodiment, some elements of the computer 1000 can be omitted. For example, in a case of outputting a specific result to another server or the like connected via a network, the display device 1005 can be omitted. Further, although not shown in Fig. 8, the computer 1000 may have a receiving device depending on the processing content in the exemplary embodiment. For example, in a case where the factor analysis device 1 receives an instruction input for starting analysis, an instruction input for an analysis from a user, or the like, a receiving device for the input of the instruction may be provided. [0091] In addition, part or all of each constituent element of each device is implemented by a general-purpose or dedicated circuit (Circuitry), a processor, or the like, or a combination thereof. These may be configured by a single chip or may be configured by a plurality of chips connected via a bus. In addition, part or all of each constituent element of each device may be realized by a combination of the above-described circuit and the like and a program. [0092] When part or all of each constituent element of each device is realized by a plurality of information processing apparatuses, circuits, and the like, the plurality of information processing apparatuses, circuits, and the like may be arranged concentratedly or distributedly. For example, the information processing apparatus, the circuit, and the like may be realized as a form in which each is connected via a communication network, such as a client and server system, a cloud computing system, and the like., as required by the Berkheimer Memo, 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102 as being unpatentable by WIPO Publication to WO2009128442A1 to Akitoshi, (hereinafter referred to as “Akitoshi”).

As per Claim 1, Akitoshi teaches: (Currently Amended) A factor analysis method implemented by a processor, the method comprising: ([0275])
dividing, when a plurality of time-series of explanation are received, the plurality of time-series of explanation being time-series of data of a plurality of explanatory variables corresponding to a time-series of objective that is time-series of data of one objective variable, the time-series of explanation into one or more groups to allow similar time-series of explanation belong to a group; (in at least [0104] The data (numerical value) in the "inspection data" column in FIG. 1 is the objective variable, and the data in the "X1" column and the "X2" column are explanatory variables [0195] Each data set consisting of the quantitative variables in the explanatory variables is divided into a plurality of segments according to the level of the qualitative variables in the explanatory variables, and each of the segments is divided into the segments [0275] divides the stored contents into a plurality of segments according to the level of the qualitative variable in the explanatory variables, and divides each of the segments into a plurality of segments. Each time, we get a pseudo data set that can be treated as a quantitative variable with the segment and the blanks that complement the segment. The obtained set of the pseudo data sets is stored in the second storage unit as new analysis target data...the multivariate analysis method is applied to the explanatory variable consisting of the set of the pseudo data set and the objective variable. Identify the influencing factors that affect the objective variable. [0299] there is a certain qualitative variable in the explanatory variables. Select a level, separate all the data sets included in the above explanatory variables into a plurality of data groups according to the level [1538] the level of the qualitative variable may be the time when each manufactured product has flowed through the manufacturing process. For example, the manufacturing process from Lot01 to Lot05 of the manufactured product flows through the period T1, the manufacturing process flows through the period T2 from Lot06 to Lot10 of the manufactured product, and the manufacturing process flows through the period T3 from Lot11 to Lot20 of the manufactured product.)
extracting a representative time-series of explanation from each group; and (in at least [0317]  identifying the influencing factor of this embodiment, among the levels of one or more qualitative variables in the above explanatory variables, the data groups correspond among the plurality of separated data groups.)
analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective. (in at least [0332] identifying an influential factor of one embodiment is characterized by using an F-test, a decision tree analysis, or a correlation rule when determining whether or not there is a significant difference between the values of the objective variables)

As per Claim 2,
outputting, in addition to information of an identified time-series of explanation, information of another time-series of explanation in a group to which the time-series of explanation belongs. (in at least [0104] the data shown in FIG. 1 is the analysis target. The data (numerical value) in the "inspection data" column in FIG. 1 is the objective variable, and the data in the "X1" column and the "X2" column are explanatory variables. The data in the "X1" column is a qualitative variable A, B, C, and the data in the "X2" column is a numerical value and a quantitative variable. [0116] in FIG. 2, among the data in the "X2" column, the data having a numerical value of 1 to 3 is "low", the data having a numerical value of 4 to 7 is "medium", and the numerical value is 8 to 10. Converts what is to "high" respectively. That is, a quantitative variable represented by a numerical value is dummy-converted into a qualitative variable (X2') such as "low", "medium", and "high" according to the value.)

As per Claim 3, Akitoshi teaches:(Currently Amended) The factor analysis method according to claim 1, further comprising: 
calculating a similarity for all pairs of an received time-series of explanation; and (in at least [0104] The data (numerical value) in the "inspection data" column in FIG. 1 is the objective variable, and the data in the "X1" column and the "X2" column are explanatory variables [0116]  in FIG. 2, among the data in the "X2" column, the data having a numerical value of 1 to 3 is "low", the data having a numerical value of 4 to 7 is "medium", and the numerical value is 8 to 10. Converts what is to "high" respectively. That is, a quantitative variable represented by a numerical value is dummy-converted into a qualitative variable (X2') such as "low", "medium", and "high"  [0156] partial correlation coefficients of X1 and X2 are calculated with respect to the inspection data, the partial correlation coefficient of X1 is 0.635 and the partial correlation coefficient of X2 is 0.236. From this value, it can be determined that X1 has a stronger influence on the inspection data than X2)
regarding, as one group, a set of time-series of explanation in which all time-series of explanation in a group have a similarity relationship with all other time-series of explanation in the group, while considering time-series of explanation having a similarity equal to or more than a predetermined value to have a similarity relationship with each other.  (in at least [0299] Select a level, separate all the data sets included in the above explanatory variables into a plurality of data groups according to the level, and the above-mentioned purpose corresponding to the data groups among the plurality of separated data groups. [1456] data having a close Euclidean distance or Mahalanobis distance to data of good products or defective products or both may be grouped, and influential factors may be specified for each individual group. In this case, by classifying the target data according to the difference in manufacturing date and time, manufacturing conditions, etc. and analyzing using the classified subset, it is possible to analyze the data only under specific conditions . Further, by classifying by the tendency of defective products and analyzing each subset, it is possible to identify the factor for each tendency of defective products [1599] a certain level of a certain qualitative variable among the explanatory variables is selected. Next, in step S12, all the data sets included in the above explanatory variables are separated into a plurality of data groups according to their levels. Next, in step S13, it is determined whether or not there is a significant difference between the values of the objective variables corresponding to the plurality of separated data groups. When there is a significant difference between the values of the objective variables corresponding to those data groups (YES in step S13), that level is adopted. On the other hand, when there is a significant difference between the values of the objective variables corresponding to those data groups (YES in step S13), the level is rejected.)

As per Claim 4, Akitoshi teaches: (Original) The factor analysis method according to claim 3, 
wherein a similarity is calculated based on a correlation coefficient calculated between two pieces of time-series of data or based on a degree of fitness of a relational expression established between two pieces of time-series of data.  (in at least [0104] The data (numerical value) in the "inspection data" column in FIG. 1 is the objective variable, and the data in the "X1" column and the "X2" column are explanatory variables [0116]  in FIG. 2, among the data in the "X2" column, the data having a numerical value of 1 to 3 is "low", the data having a numerical value of 4 to 7 is "medium", and the numerical value is 8 to 10. Converts what is to "high" respectively. That is, a quantitative variable represented by a numerical value is dummy-converted into a qualitative variable (X2') such as "low", "medium", and "high"  [0156] partial correlation coefficients of X1 and X2 are calculated with respect to the inspection data, the partial correlation coefficient of X1 is 0.635 and the partial correlation coefficient of X2 is 0.236. From this value, it can be determined that X1 has a stronger influence on the inspection data than X2)

As per Claim 5, Akitoshi teaches: (Currently Amended) The factor analysis method according to claim 1, further comprising: 
extracting a time-series of explanation affecting most to a value change of a time-series of objective in a group, as a representative time-series of explanation of the group.  (in at least [0400] The data in each pseudo data set is converted into the feature quantity space so that the average value of the data of the good product in each pseudo data set becomes the same reference point, and the data of the defective product in the feature quantity space. Extract the feature amount that contributes to the distance between the point corresponding to and the reference point, and identify the influential factors in the process data that affect the test data based on the extracted feature amount. [0460] an evaluation index that quantitatively indicates the degree to which the influential factors in the process data are likely to be found is calculated, and the above influential factors are arranged and output as candidates based on the calculated evaluation index [0518] the contribution of each data of the defective product based on the reference point to the T 2 statistic of hotteling is calculated in the feature space, and the contribution is made to this contribution. Based on this, the above evaluation index is obtained. In this case, the degree of influence of each explanatory variable on the distance from the reference point (typically the origin) in the principal component space can be calculated. That is, it is possible to numerically express how much each explanatory variable affects the occurrence of defective products. [0548] the correlation between the objective variable and the factor is a linear correlation or a non-linear correlation, it is possible to identify the factor that affects the objective variable.)

As per Claim 6, Akitoshi teaches: (Currently Amended) The factor analysis method according to claim 1, further comprising: 
extracting new time-series of data generated by a mathematical operation on a time-series of explanation in a group, as a representative time-series of explanation of the group.  (in at least [0400] The data in each pseudo data set is converted into the feature quantity space so that the average value of the data of the good product in each pseudo data set becomes the same reference point, and the data of the defective product in the feature quantity space. Extract the feature amount that contributes to the distance between the point corresponding to and the reference point, and identify the influential factors in the process data that affect the test data based on the extracted feature amount. [0460] an evaluation index that quantitatively indicates the degree to which the influential factors in the process data are likely to be found is calculated, and the above influential factors are arranged and output as candidates based on the calculated evaluation index [0496] the feature quantity space is obtained by principal component analysis. In this case, it is possible to prevent overfitting when there is a strong correlation between the explanatory variables [0518] the contribution of each data of the defective product based on the reference point to the T 2 statistic of hotteling is calculated in the feature space, and the contribution is made to this contribution. Based on this, the above evaluation index is obtained. In this case, the degree of influence of each explanatory variable on the distance from the reference point (typically the origin) in the principal component space can be calculated. That is, it is possible to numerically express how much each explanatory variable affects the occurrence of defective products.)

As per Claim 7, Akitoshi teaches: (Currently Amended) The factor analysis method according to claim 1,
calculating a contribution to a value change of a time-series of objective for each extracted time-series of explanation by using two or more multivariate analyses; and (in at least [0518] the contribution of each data of the defective product based on the reference point to the T 2 statistic of hotteling is calculated in the feature space, and the contribution is made to this contribution. Based on this, the above evaluation index is obtained. In this case, the degree of influence of each explanatory variable on the distance from the reference point (typically the origin) in the principal component space can be calculated. That is, it is possible to numerically express how much each explanatory variable affects the occurrence of defective products [0928] FIG. 6, the inspection result (test data) as the objective variable is changed as 2.10, 2.71, ... For each manufactured product (Lot01, Lot02, ...). In this example, if the inspection result is a value within the range of 0 to 3.5, it is a “good product”, and if it is any other value, it is a “defective product”. [1440] a multivariate analysis method, principal component analysis was performed to calculate the T 2 statistic of Hotelling, but the present invention is not limited to this. The feature space is not limited to the feature space obtained by principal component analysis, and other feature spaces may be used. In addition, other general analysis methods such as correlation analysis, linear regression analysis, multiple regression analysis, decision tree analysis, correlation rule analysis, factor analysis, partial space method (PLS; Partial Least Square), support vector machine, etc. are used.)
identifying a time-series of explanation considered to be an influence factor, based on the contribution.  (in at least [0518] the contribution of each data of the defective product based on the reference point to the T 2 statistic of hotteling is calculated in the feature space, and the contribution is made to this contribution. Based on this, the above evaluation index is obtained. In this case, the degree of influence of each explanatory variable on the distance from the reference point (typically the origin) in the principal component space can be calculated. That is, it is possible to numerically express how much each explanatory variable affects the occurrence of defective products)

As per Claim 8, Akitoshi teaches: (Original) The factor analysis method according to claim 7, further comprising: 
performing, as preprocessing in calculating a contribution, a process of obtaining new information by a mathematical operation from partial time-series of data included in a time-series of explanation of a calculation object, and (in at least [0156] partial correlation coefficients of X1 and X2 are calculated with respect to the inspection data, the partial correlation coefficient of X1 is 0.635 and the partial correlation coefficient of X2 is 0.236. From this value, it can be determined that X1 has a stronger influence on the inspection data than X2  [0400] multivariate analysis method is applied to the explanatory variable consisting of the set of the pseudo data sets and the objective variable, each of the pseudo data sets is within the pseudo data set. Is classified into good product data and defective product data based on the value of the above test data, the average value of the above good product data is calculated, and the blank in the pseudo data set is filled with the average value. , The data in each pseudo data set is converted into the feature quantity space so that the average value of the data of the good product in each pseudo data set becomes the same reference point, and the data of the defective product in the feature quantity space. Extract the feature amount that contributes to the distance between the point corresponding to and the reference point, and identify the influential factors in the process data that affect the test data based on the extracted feature amount [0518] the contribution of each data of the defective product based on the reference point to the T 2 statistic of hotteling is calculated in the feature space, and the contribution is made to this contribution. Based on this, the above evaluation index is obtained. In this case, the degree of influence of each explanatory variable on the distance from the reference point (typically the origin) in the principal component space can be calculated. That is, it is possible to numerically express how much each explanatory variable affects the occurrence of defective products. [0533] in the feature quantity space, the contribution of the hoteling T 2 by each data of the good product and the T 2 of the hoteling by the data of the defective product based on the reference point. It is characterized in that the contributions to the statistics are calculated respectively, and the value representing the ratio of those contributions is used as an evaluation index that quantitatively represents the degree to which the influential factors in the process data are likely to be [0548] a value representing the ratio of the contribution of each data of the above-mentioned non-defective product to the T 2 statistic of the hoteling and the contribution of each data of the above-mentioned defective product to the T 2 statistic of the hoteling is obtained. [1274] calculated p-variable to the T 2 statistic is the ratio of the calculated p-variable to the distance from the center in the feature space.)
processing the time-series of explanation based on obtained information.  (in at least [0533] in the feature quantity space, the contribution of the hoteling T 2 by each data of the good product and the T 2 of the hoteling by the data of the defective product based on the reference point. It is characterized in that the contributions to the statistics are calculated respectively, and the value representing the ratio of those contributions is used as an evaluation index that quantitatively represents the degree to which the influential factors in the process data are likely to be.)

As per Claim 9, 11 and 10, 12, for factor analysis device (see at least Akitoshi [1977]) and A non-transitory computer readable information recording medium (see at least Akitoshi [2005]), respectively, substantially recite the subject matter of Claim 1-8 and are rejected based on the same reasoning and rationale.






Conclusion
MIZOGUCHI, WO2015136586A1, This factor analysis device is provided with a feature extraction unit (1021) that extracts feature quantities from an explanatory time series, a feature conversion unit (1022) that converts said feature quantities to a feature time series, a feature-time-series influence-degree computation unit (1031) that uses said feature time series and a response time series to compute an influence degree indicating the degree to which the feature time series influences the change over time represented by the response time series, and an explanatory-time-series influence-degree computation unit (1032) that uses said influence degree to compute an influence degree indicating the degree to which the explanatory time series influences the change over time represented by the response time series.This factor analysis device is provided with a feature extraction unit (1021) that extracts feature quantities from an explanatory time series, a feature conversion unit (1022) that converts said feature quantities to a feature time series, a feature-time-series influence-degree computation unit (1031) that uses said feature time series and a response time series to compute an influence degree indicating the degree to which the feature time series influences the change over time represented by the response time series, and an explanatory-time-series influence-degree computation unit (1032) that uses said influence degree to compute an influence degree indicating the degree to which the explanatory time series influences the change over time represented by the response time series.

Bagheri, US20180075147A1, a system and method for determining a community of users with similar temporal behaviour from a plurality of users that generate electronic content during a time period by, for example, accessing the electronic content from a data store using a processing unit; determining at least one transient topic from the accessed electronic content for the time period using a topic extractor; determining contributions of the users to the identified at least one transient topic using a user community detector; determining the community of users as the users that have similar temporal contributions to the at least one identified transient topic using the user community detector; and providing a recommendation based on a determined user community.

PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623

/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623